MARTIN, Judge.
Defendant contends in his first assignment of error that the State should not have been allowed to introduce evidence on redirect examination concerning his sale of illegal drugs to Officer Snyder on 6 June 1973, because this evidence had no relation to anything brought out during his cross-examination of .Officer Snyder.,
The trial court has discretion to admit evidence on redirect examination unrelated to the witness’s cross-examination which, through oversight, he has failed to elicit on direct examination. McCormick on Evidence, 2d ed., § 32; 1 Stansbury, N. C. Evidence, § 36 (Brandis Rev. 1973). The evidence in question was relevant and admissible to show intent, motive, and guilty knowledge. State v. Logan, 22 N.C. App. 55, 205 S.E. 2d 558 (1974). This assignment of error is overruled.
*672Defendant’s remaining assignment of error is directed to a portion of the court’s charge to the jury. In our opinion the charge considered as a whole was free of prejudicial error.
No error.
Judges Morris and Parker concur.